Citation Nr: 0332505	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  00-06 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back disorder.

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic arthritis of the right knee prior to January 26, 
2001, and to a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1955.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  
Specifically, the right knee claim is before the Board from a 
November 1998 rating decision, while the low back claim is 
before the Board from a March 2002 rating decision.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in April 1999, a 
transcript of which is of record.  

The Board notes that the veteran had also perfected an appeal 
on the issues of whether a timely appeal was perfected with 
respect to the August 1995 rating decision which denied 
service connection for a low back disorder; entitlement to a 
rating in excess of 10 percent for a scar, right knee, 
excision patella bursa; and entitlement to an earlier 
effective date for an increased evaluation for post-traumatic 
arthritis of the right knee.  However, the veteran withdrew 
the timeliness of appeal claim by an April 1999 statement, 
and he withdrew the other issues by a statement dated in May 
2000.

The Board further notes that the veteran also perfected an 
appeal on the issue of entitlement to service connection for 
a left knee disorder.  Service connection was granted for 
such a disability by an August 2002 rating decision.  In view 
of the foregoing, this issue has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

The veteran's right knee claim is addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  Service connection was previously denied for a low back 
disorder by an August 1995 rating decision.  Although the 
veteran submitted a timely Notice of Disagreement to this 
decision, he did not perfect his appeal by filing a timely 
Substantive Appeal after a Statement of the Case was 
promulgated in November 1995.

2.  The veteran perfected an appeal to a November 1998 rating 
decision which determined that new and material evidence had 
not been received to reopen a claim of service connection for 
a low back disorder.  However, the veteran withdrew this 
appeal by a May 2000 statement.

3.  The additional evidence presented to reopen the veteran's 
claim of service connection is cumulative and redundant of 
the evidence that was of record at the time of the last prior 
denial.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision which denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§§ 7105(c) (West 1991) (38 U.S.C.A. §§ 7105(c) (West 2002)); 
38 C.F.R. §§ 20.200, 20.202, 20.204, 20.302, 20.1103 (1995 & 
2003).

2.  The November 1998 rating decision which found that new 
and material evidence had not been received to reopen the 
veteran's claim of service connection for a low back disorder 
is final.  38 U.S.C.A. §§ 7105(c) (West 1991) (38 U.S.C.A. 
§§ 7105(c) (West 2002)); 38 C.F.R. §§ 20.204, 20.1103 (1998 & 
2003).

3.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for a 
low back disorder, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5100 et seq. (West 2002), became law.  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002), or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100.  As the record reflects the veteran 
filed his current low back claim after the enactment of the 
VCAA, it is clearly applicable in the instant case.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Here, the RO advised the veteran 
of the evidence necessary to substantiate his claims by 
various documents such as correspondence dated in March 2002, 
a March 2002 Report of Contact, the March 2002 rating 
decision, the June 2002 Statement of the Case (SOC), and the 
September 2002 Supplemental Statement of the Case (SSOC).  In 
essence, these documents summarized what was necessary to 
establish service connection for the claimed disability, 
requested that the veteran identify any pertinent medical 
records, indicated VA would obtain any such records he 
identified, and notified him of the RO's efforts to obtain 
such records.  Moreover, the March 2002 correspondence and 
Report of Contact reflect that the RO specifically informed 
him of the VCAA, as well as VA's enhanced duties to assist 
and notify in the context of his claim.  In pertinent part, 
the March 2002 correspondence specifically identified for the 
veteran what information and evidence he was responsible for, 
to include providing names, dates, and approximate time 
periods relating to any medical records or other relevant 
evidence that might be available, and he was informed of the 
responsibilities of VA in obtaining any evidence that was 
identified.  The veteran's service medical records and all VA 
and private treatment records identified by the veteran were 
obtained.  The veteran was also advised of his right to a 
personal hearing.  In light of the foregoing, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claims and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Therefore, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Here, it does not appear that the veteran has 
indicated the existence of any pertinent evidence that has 
not been obtained or requested by the RO.  Although an 
examination is not required in the context of new and 
material evidence claims (38 C.F.R. § 3.159(c)(4)(C)(iii)), 
the veteran was accorded an examination in conjunction with 
his current claim in July 2002.  Thus, the Board concludes 
that the duty to assist has been satisfied.

In making the above determination, the Board was cognizant of 
the fact that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. (PVA) v. Secretary of 
Veterans Affairs, 345 F. 2d 1334 (Fed. Cir. 2003).  However, 
in the instant case the Board notes that the veteran's claim 
has been in adjudicative status for several years, and that 
he was first informed of the VCAA's enhanced duties to assist 
and notify by the March 2002 correspondence.  As such, the 
veteran was accorded more than the statutory one year period 
in which to present evidence in support of his claim prior to 
the Board's adjudication in this case.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claims below, and the Board will do the same.  The veteran 
has been contacted on numerous occasions by the RO and 
provided ample opportunity to provide additional information 
concerning the possibility that there may be additional 
evidence relevant to his claim.  Moreover, the representative 
indicated in a May 2003 statement that this case was ready 
for final review and disposition by the Board.  Thus, there 
has been no prejudice to the veteran that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  Service connection was previously denied for a 
low back disorder by an August 1995 rating decision.  
Although the veteran submitted a timely Notice of 
Disagreement to this decision, he did not perfect his appeal 
by filing a timely Substantive Appeal after an SOC was 
promulgated in November 1995.  In addition, the Board notes 
that the veteran perfected an appeal on the issue of whether 
a timely appeal was perfected with respect to the August 1995 
rating decision, but he withdrew this appeal by an April 1999 
statement.  Similarly, the veteran perfected an appeal to a 
November 1998 rating decision which determined that new and 
material evidence had not been received to reopen a claim of 
service connection for a low back disorder.  However, the 
veteran withdrew this appeal by a May 2000 statement.  

The evidence of record at the time of the last prior denial 
includes the veteran's service medical records, various 
statements from the veteran, and post-service medical records 
which cover a period through 1998.

In his various statements, the veteran essentially contended 
that he developed a low back disorder secondary to his 
service-connected right knee disorder.

The veteran's service medical records contain no findings 
indicative of a low back disorder during active service.  In 
fact, his spine was clinically evaluated as normal on his 
December 1955 release from active duty examination.

The post-service medical evidence reflects treatment for 
various conditions, including the veteran's service-connected 
right knee disorder.  In pertinent part, the Board notes that 
there was no indication of any low back problems on VA 
medical examinations conducted in September 1960, February 
1988, May 1990, March 1991, and November 1993.

By a March 1995 statement, the veteran initiated a claim of 
service connection for a low back disorder as secondary to 
his service-connected right knee disorder.  He subsequently 
underwent a VA spine examination in May 1995, at which he 
reported that in 1976, following active duty, he lifted some 
heavy blocks and material out of a car and suffered an acute 
back strain.  He reported that he was hospitalized for 30 
days, and diagnosed with a back strain and disc disease, but 
no surgery was performed.  Moreover, he reported that he 
reinjured his back in 1979 while installing a steel door, and 
was hospitalized for another 30 days, then treated with 
physical therapy on an outpatient basis for the next 6 
months.  Again, no surgery was performed.  He also summarized 
his current symptomatology.  Following examination of the 
veteran, the examiner diagnosed degenerative arthritis, L3/4 
and L5/S1, decreased range of motion, moderately severe; and 
degenerative disc disease, L5/S1 with left sciatic 
neuropathy, minimal.  Further, the examiner opined that the 
etiology of the spine condition was due to resultant previous 
injuries and disc disease.

In the August 1995 rating decision, the RO found that the 
evidence did not show that the low back disorder was directly 
related to the service-connected right knee disorder, nor was 
there any evidence of this disability during military 
service.  Consequently, the claim was denied.

In the November 1998 rating decision, the RO found that new 
and material evidence had not been received to reopen a claim 
of service connection for a low back disorder.

At his April 1999 hearing, the veteran testified that the 
clinician who conducted the May 1995 VA medical examination 
informed him that his low back problems were aggravated by 
his service-connected right knee disorder.  

As mentioned above, the veteran withdrew his appeal on 
whether new and material evidence had been received to reopen 
his low back claim by a May 2000 statement.  The record 
reflects that the RO subsequently sent correspondence to the 
veteran in March 2002 requesting, in part, whether he still 
wanted to pursue his claim of secondary service connection 
for a low back disorder, and a Report of Contact dated later 
that same month noted that he responded that he did wish to 
pursue this claim.  Thereafter, a March 2002 rating decision 
found that new and material evidence had not been received, 
and the veteran appealed this decision to the Board.

In conjunction with his current claim, the veteran underwent 
a new VA spine examination in July 2002.  At this 
examination, the examiner noted that the claims file had been 
reviewed.  In addition, the examiner noted the veteran's 
account of his post-service injuries in the 1970s on the May 
1995 examination, that the veteran confirmed this history on 
the current examination, the veteran's treatment for his 
service-connected right knee problems, and that the more 
recent exams showed that the veteran began complaining of his 
left knee and his back in the later part of the 1990s.  
Following examination of the veteran, the examiner diagnosed 
chronic low back strain.  In addition, the examiner noted 
that she had been requested to provide an opinion regarding 
whether the low back disorder was secondary to the service-
connected right knee disorder.  Based on review of the 
records and the current history and physical, the examiner 
opined that this low back disorder with degenerative 
arthritis and degenerative disc disease is less likely than 
not to be related to his service-connected right knee 
disorder, and was, more likely, to be related to 2 lumbar 
spine injuries from after he left service.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. at 45,630.  This regulation was upheld by the 
Federal Circuit in PVA, supra.

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received with respect to the 
veteran's claim of service connection for a low back 
disorder.

As indicated above, service connection was previously denied 
for a low back disorder because the competent medical 
evidence did not show that the current disability was 
causally related to active service, to include as secondary 
to the service-connected right knee disorder.  Here, the 
additional evidence received to reopen this claim includes 
statements from the veteran in which he essentially 
reiterates his contention that his low back disorder is 
secondary to his service-connected right knee disorder, as 
well as medical evidence showing a current low back disorder.  
Such evidence was of record at the time of the last prior 
denial.  Moreover, the opinion of the July 2002 VA examiner 
that the veteran's current low back disorder is due to his 
post-service injuries, and is not secondary to his service-
connected right knee disorder, is similar to the opinion 
promulgated in the May 1995 VA examination.  Consequently, 
the Board finds that the additional evidence is cumulative 
and redundant of the evidence that was of record at the time 
of the last prior denial.  As such, new and material evidence 
has not been presented pursuant to 38 C.F.R. § 3.156(a).

The Board acknowledges that the veteran testified at the 
April 1999 personal hearing that the May 1995 VA examiner 
informed him that his service-connected right knee disorder 
aggravated his low back disorder.  However, a lay person's 
account of what a medical professional purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Moreover, this testimony is not in accord with the 
opinion promulgated by the examiner on the May 1995 
examination report.  Thus, this testimony is not entitled to 
probative value in the instant case.  

Inasmuch as the veteran has not submitted new and material 
evidence in support of his request to reopen, the Board does 
not have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).

As an additional matter, the Board notes that it appears the 
RO adjudicated the veteran's claim on the basis of the 
version of 38 C.F.R. § 3.156(a) which was in effect prior to 
August 29, 2001.  At that time, the regulation stated that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Furthermore, the Federal Circuit had indicated that, under 
this standard, evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  However, as detailed 
above, the Board found that the additional evidence was 
cumulative and redundant of the evidence which was of record 
at the time of the last previous denial.  As such, the 
veteran would not have satisfied the standard for new and 
material evidence under either version of 38 C.F.R. 
§ 3.156(a).  Thus, he has not been prejudiced by the Board's 
decision to proceed with adjudication of this issue.  See 
Bernard, supra.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a low back 
disorder, the benefit sought on appeal is denied.  


REMAND

Initially, the Board notes that the veteran filed his appeal 
regarding his right knee claim prior to the enactment of the 
VCAA.  As the caselaw relating to the applicability of VCAA 
to claims filed prior to its enactment has been somewhat 
inconsistent, a brief summary of the law follows.  

The Court has held that the entire VCAA potentially affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its 
enactment.  However, the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  Therefore, for purposes of 
the present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.

The Board notes that it does not appear that there has been a 
formal adjudication of the veteran's claim of entitlement to 
an increased rating for his service-connected post-traumatic 
arthritis of the right knee since a December 2001 SSOC.  No 
SSOC appears to have been promulgated which considers the 
additional evidence added to the record since that 
adjudication as required by 38 C.F.R. § 19.31, to include a 
July 2002 VA joints examination which contained pertinent 
findings in regard to this issue.  The RO must readjudicate 
this issue in light of the additional evidence added to the 
record.

The RO should also ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  In 
providing any notification under the VCAA, the RO should be 
cognizant of the fact that the Federal Circuit has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed Cir 2003).  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his right knee claim of the impact of the 
notification requirements on his claim.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
with consideration of the additional 
evidence added to the record, to include 
the report of the July 2002 VA joints 
examination. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC on this 
issue in December 2001, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



